DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boni (US 2005/0017911).
As to claim 1, Lee teaches an outer shell for a safety helmet comprising an outer shell material and defining a side (top) of the outer shell 10 comprising the outer shell material and a cover (portion under 20) adjacent said side comprising the outer shell material, and configured to hold an antenna 100 between the cover and the side.  
As to claim 2, The top of Lee defines an outer side.
As to claim 6, Lee illustrates the cover extends correspondingly to an extent of the antenna 20 (see figure 1).  
As to claim 7, as best understood, the cover defines a pocket, which is open in an opening direction (for wires) configured to receive the antenna therethrough and is closed in a direction opposite the opening direction.  
As to claim 8, Lee teaches the cover 2 essentially extends along a surface of the (inner) side of the outer shell.  
As to claim 9, Lee teaches a safety helmet comprising: an outer shell comprising an outer shell material 10 and defining a side of the outer shell comprising the outer shell material; a cover adjacent (portion under 20) said side comprising the outer shell material and configured to hold an antenna 20 between the cover and the side; and an antenna between the cover and the side.  
As to claim 10, Lee teaches the helmet configured to hold the antenna 20 between the cover and the side so that the antenna is removable from the safety helmet (via the opening it was put in).  
As to claim 12, Boni teaches the safety helmet has a contact assembly configured to electrically connect to a communication device 30, and the antenna feed line (connected to 20) is received by or on the contact assembly to operatively connect the antenna thereto.  
As to claim 16, the safety helmet of Lee would be capable of being used as a motorcycle safety helmet for distributing impact forces.  
Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peirce (US 2007/0220662).
As to claim 13-14, Peirce teaches a method for producing an outer shell for a safety helmet, wherein the outer shell 12 comprises an outer shell material, the method further including: on a side of a preform comprising a first fibrous material 14 (prepreg), locating a cover layer comprising a second fibrous material 22, locating a mold core 112between the side and the cover layer, and curing a matrix material surrounding the first fibrous material of the preform and the second fibrous material of the cover layer and thereby forming the outer shell and a cover thereof comprising the outer shell 
As to claim 15, Peirce teaches further comprising, after the step of locating the cover layer on the side of the preform, introducing the matrix material as a liquid matrix material into the preform and into the cover layer and thereby establishing a substance-to-substance connection between the cover layer and the preform (see figure 11A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0017911) in view of Moore (US 2002/0120978).
Boni teaches all the limitations of claim 3, including the helmet is made of glass fibers (see par. 43).  Boni does not explicitly teach the use of a matrix material.
Moore teaches a helmet shell 10 made of a thermoset resin made of glass fiber.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the shell of Boni with the matrix material of Moore as it is commonly known in the art to use a thermoset with fibers to make reinforced materials such as shells for improved protection.

As to claim 18, both Boni and Moore teach the fibrous material comprises a glass fiber material.  
As to claims 19-20, Moore teaches the matrix material being essentially a thermoset (see par. 24).  
Response to Arguments
A new non final has been made to address the claims.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732